This controversy is between two carriers. The board has found the date of claimant’s disablement due to silicosis to be August 14, 1954, the last day he was employed. Claimant had worked for the same employer since 1949. Appellant went on the risk on April 6, 1953, and contends that the board should have found a date of disablement which was prior thereto. Claimant was off work from December, 1952 to June, 1953, and his condition was medically diagnosed as silicosis at the time. He returned to work for the same employer in June of 1953 and worked until August 14, 1954, when his disability due to silicosis became final and complete. Appellant was on the risk at the time of claimant’s last injurious exposure to silica dust, and is liable for the award. (Workmen’s Compensation Law, § 44-a.) Under such circumstances the board was not bound as a matter of law to find a date of disablement due to silicosis prior to April 6, 1953. Appellant relies heavily upon Matter of Bunleavy v. Walsh, Connelly, Beniorn £■ Palmer (309 H. Y. 8). We find nothing in the present decision which is inconsistent with the holding in the Bunleavy case. Award unanimously affirmed, with costs to respondent-carrier against appellant. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.